REAL ESTATE PURCHASE AGREEMENT
("AGREEMENT")
 
THIS REAL ESTATE PURCHASE AGREEMENT is made and entered into as of the ____ day
of _______________, 2011 (“Effective Date”), by and between Fourth Street
Partnership, LLLP, a Minnesota limited liability limited partnership ("Seller")
and RCI Holdings, Inc., a Texas corporation, and / or its successors and assigns
("Purchaser").
 
In consideration of the covenants and agreements contained herein, the parties
agree as follows:
 
1.
Property to be Purchased / Asset Purchase Concurrent.

 
 
a.
Subject to compliance with the terms and conditions of this Agreement, Seller
shall sell to Purchaser and Purchaser shall purchase from Seller the following
(collectively the "Property"):

 
 
(i)
The real property located at 115 South Fourth Street, City of Minneapolis,
County of Hennepin, State of Minnesota, legally described in Exhibit A attached
hereto consisting of approximately 11,600 square feet of space, together with
all easements, tenements, hereditaments, and appurtenances belonging thereto
(the "Real Property") and all buildings, structures, fixtures, and other
improvements erected or placed on said Real Property (the "Improvements").

 
 
(ii)
All permits, licenses, warranties, contract rights and intangibles affecting the
Real Property and Improvements which are to be assigned to Purchaser pursuant to
this Agreement.

 
 
(iii)
All existing surveys, blue prints, drawings, plans and specifications
(including, without limitation, structural, HVAC, mechanical and plumbing plans
and specifications) and other documentation for or with respect to the Property
or any part thereof; all construction drawings, soil tests, environmental
reports and appraisals and related reliance letters as more specifically set
forth herein; and all available correspondence with other third parties
concerning the Property.

 
 
(iv)
All supplies, tools, machinery, equipment, appliances, and fixtures owned by
Seller and located in the Improvements or on site at the Real Property and used
in connection with the maintenance and operation of said Real Property or the
Improvements (the "Personal Property").

 
 
b.
RCI Dining Services MN (4th Street), Inc., a Minnesota corporation and an
affiliated entity of Purchaser (“RCI Dining”), Classic Affairs, Inc., a
Minnesota corporation (“Classic”), and VCG Holding Corp., a Colorado corporation
(“VCGH”), are parties to that certain Asset Purchase Agreement of even date
herewith (the “Asset Purchase Agreement”) whereby RCI Dining has agreed to
purchase from Classic and VCGH substantially all the assets owned by Classic and
VCGH associated or used in connection with the operation of Schiek’s Palace
Royale, an adult entertainment business serving alcoholic beverages operating at
the Property under the terms of the Lease, as that term is defined in the Asset
Purchase Agreement.  Purchaser’s consummation of the transaction contemplated
herein is explicitly subject to and conditioned upon the closing of the
transaction contemplated in the Asset Purchase Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
 
c.
Seller warrants that, on or before the Closing Date, Seller shall cancel and
terminate the Lease so that Purchaser shall take title to the Property free and
clear of the Lease.

 
2.
Purchase Price.  The purchase price for the Property ("Purchase Price") shall be
Three Million Two Hundred Fifty Thousand and 00/100 Dollars ($3,250,000.00)
payable (subject to prorations, reductions and credits as provided below) by
wire transfer on the Closing Date.

 
3.
Title to Be Delivered.  Seller agrees to convey good, marketable, insurable, fee
simple title in the Property to Purchaser subject only to such exceptions to
title as are permitted according to this Agreement.

 
 
a.
As soon hereafter as reasonably possible and in any event within 10 days of the
date hereof, the following shall occur:

 
 
i.
Purchaser shall request, at Seller's expense, a commitment for an ALTA Form B
extended coverage owner's title insurance policy (the "Commitment") issued by
Stewart Title Guaranty Company (“Title Company”) wherein said Title Company
agrees to issue to Purchaser upon the recording of the deed and other conveyance
documents referred to herein an ALTA Form B Owner's Title Insurance Policy (the
"Title Policy") in the full amount of the Purchase Price, with a zoning
endorsement, so-called owner's extended coverage endorsement, and any other
endorsements reasonably requested by Purchaser.  The Commitment will be
accompanied by copies of all recorded documents affecting the Property.  At
Closing, Seller shall pay the premium associated with issuance of the Title
Commitment to Purchaser or directly to Title Company at Purchaser’s direction.

 
 
ii.
Purchaser shall request, at Seller's expense, a current "as built" survey of the
Property (the "Survey") prepared by a duly licensed land surveyor in the State
of Minnesota, which survey shall be prepared in accordance with the Minimum
Standard Detail Requirements for ALTA/ACSM Land Title Surveys jointly adopted by
the American Land Title Association and American Congress on Surveying and
Mapping in 1992, shall delineate the boundary lines of the Real Property and the
location of the Improvements thereon, together with setbacks, physical
encroachments from or on the Real Property, easements and rights of way, and all
other matters affecting the Real Property.  The Survey shall be certified to
Purchaser and the Title Company, and shall be sufficient to cause the Title
Company to delete any exception for survey matters from the Title Policy.  In
the event that the Survey shows any matters adversely affecting title, such
matters shall be deemed “Objections” for purposes of this Section.

 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 
b.
Purchaser shall have twenty (20) days after receipt of the Title Commitment and
the Survey to render objections to the Commitment and Survey in writing to
Seller (the “Objections”).  Any items reflected on the Title Commitment or the
Survey which are not objected to by Purchaser within such period shall be deemed
"Permitted Exceptions."

 
Seller shall have twenty (20) days from the date it receives the Objections to
have the same removed or satisfied.  Seller shall use commercially reasonable
efforts to cause such Objections to be removed or satisfied.  If Seller is
unable to remove the Objections within that time frame, after using commercially
reasonable efforts to do so, Purchaser may, at its sole option hereunder, at any
time prior to the Closing Date, either (a) terminate this Agreement by written
notice to Seller, without any liability on its part, and receive a refund of any
amounts paid to Seller hereunder, or (b) take title subject to such Objections,
in which event such Objections shall be deemed Permitted Exceptions.
 
4.
Delivery of Documents Upon Execution.  Seller shall deliver to Purchaser within
five (5) business days of full execution and delivery of this Agreement, all of
the following (the "Property Data"):

 
 
a.
The Lease and copies of any other leases pertaining to the Property, if any,
lease amendments, lease guaranties, and correspondence and / or letter
agreements related to the Lease or any other leases affecting the Property.

 
 
b.
Copies of any and all plans and specifications for the Property in Seller's
possession or reasonably available to Seller, including, but not limited to,
site plans, building layouts and floorplans, and seating and space layout plans.

 
 
c.
Copies of all service contracts or agreements in effect at the Property (the
“Service Contracts”).

 
 
d.
Copies of all licenses, permits, warranties and guarantees, including
construction, structural, mechanical and occupancy certificates, affecting the
Real Property and Improvements.

 
 
e.
Copies of Seller's current insurance certificates relating to the Property and
copies of all information relating to the insurance loss history of the Property
during Seller's ownership of the Property.

 
 
f.
Copies of any existing surveys of the Property in Seller's possession or
reasonably available to Seller.

 
 
g.
Copies of any and all utility, grading, street development and other plans and
specifications for the Property in Seller's possession or reasonably available
to Seller.

 
 
- 3 -

--------------------------------------------------------------------------------

 
 
 
h.
Copies of any soil test borings, environmental studies or any other
documentation pertaining to the physical condition of the Real Property or the
Improvements in Seller's possession or reasonably available to Seller, and
reliance letters to Purchaser from the contractor’s conducting such boring,
studies and evaluations.

 
 
i.
Copies of the most recent real estate tax bills for the Property and any
subsequent notices of reassessment.

 
 
j.
Copies of all bids, proposals, and construction contracts in connection with any
work performed at the Property within the twelve (12) months prior to the
Effective Date.

 
 
k.
Copies of all warranties on major components of the Improvements and on the
Personal Property.

 
 
l.
Copies of all documents, correspondence and agreements relating to ingress and
egress to the Property and all signage located on the Property.

 
 
m.
A copy of any engineering or construction condition survey performed on the
Property.

 
 
n.
To the extent that the same is in Seller's possession or control, a copy of any
existing appraisal of the Property.

 
 
o.
A listing and explanation of any pending litigation pertaining to Seller or the
Property.

 
 
p.
A description of any factor known to Seller that might change the current use of
the Property (eminent domain, street widening, fire, easements, reciprocal
parking or occupancy agreements, change in access, contingencies, etc.).

 
 
q.
Copies of any existing ADA reports or plans to meet compliance requirements with
respect to the Property.

 
 
r.
A copy of any notices received by Seller from any governing authorities with
respect to the Property, including, but not limited to, all correspondence with
the City of Minneapolis regarding the occupancy and condition of the Property,
and code compliance issues at the Property.

 
 
s.
Copies of all documents evidencing any mortgage financing.

 
 
t.
Any other information relating to the Property reasonably requested by
Purchaser.

 
5.
Inspections.  Purchaser, its counsel, accountants, agents, property inspectors,
and other representatives, shall have access to the Property and all parts
thereof, as well as to all Property Data items referred to in Section 4 from the
Effective Date for a period of sixty days (60) days from the Effective Date
("Inspection Period") for the following (collectively, the “Inspections”):

 
 
- 4 -

--------------------------------------------------------------------------------

 
 
a.           Property Inspections.  Purchaser and its agents and representatives
shall have the right, subject to the provisions of this Section, to enter upon
the Property during the Inspection Period for any purpose whatsoever, including
inspecting, surveying, engineering, test boring, performance of environmental
tests and such other work as Purchaser shall consider appropriate to ascertain
the physical condition of the Property (collectively the
"Inspections").  Purchaser shall give Seller not less than 24 hours advance
notice of any Inspection for which Purchaser or Purchaser’s representatives will
enter the Property.  Seller shall be entitled to have a representative accompany
Purchaser's representatives.  Purchaser shall indemnify and hold Seller harmless
from any damage or destruction of the Property or physical injuries occurring as
a result of Purchaser's acts while conducting Inspections.
 
b.           Governmental Approvals.         During the Inspection Period,
Purchaser shall have the right to make inquiries of governmental agencies,
utility companies and other third parties, and to make such feasibility studies
and analyses as it considers necessary and appropriate, in its sole discretion,
to satisfy itself as to all zoning, use, and code compliance matters related to
the Property.  In addition, during the Inspection Period, Purchaser shall
satisfy itself as to its ability to obtain all applicable permits and approvals
for Purchaser’s continued use of the Property as an adult entertainment business
serving alcoholic beverages.  Seller shall reasonably cooperate with Purchaser’s
Inspections and Purchaser’s efforts to confirm and secure related permits and
approvals.  Purchaser’s independent inquiry as to these matters shall have no
effect on Seller’s warranties and representations and Seller and Purchaser
acknowledge that, in addition to its Inspections, Purchaser is relying on
Seller’s warranties and representations contained herein as a inducement for
Purchaser to purchase the Property.
 
6.
Damage to Property, Eminent Domain.

 
 
a.
Damage to Property.  If, at any time on or before the Closing Date, all or any
portion of the Property is damaged, destroyed or rendered inoperative
(collectively, the "Damage"), by fire, flood, natural elements or other causes
beyond Seller's control, then the following shall apply:

 
 
i.
If the Damage is not Material, Purchaser shall proceed to close and purchase the
Property as diminished by such Damage, subject to a reduction in the Purchase
Price equal to the full estimated cost of repairing and/or replacing the Damage
or if the Damage is covered by insurance an assignment of proceeds and credit as
set forth in Section 6(a)(ii).

 
 
ii.
If the Damage is Material, then Purchaser, may elect either (A) to terminate
this Agreement by written notice to Seller given at or prior to the Closing and
neither party hereto shall have any further rights against or obligations to the
other under this Agreement; or (B) to agree to close and deduct from the
Purchase Price the full estimate cost of repairing and/or replacing the Damage
or if the Damage is covered by Insurance an assignment of proceeds and credit as
set forth in Section 6(a)(iii).

 
 
- 5 -

--------------------------------------------------------------------------------

 
 
 
iii.
If the Damage is covered by insurance, the Purchaser shall have the right to
elect to close the purchase of the Property in its condition (with respect to
the Damage covered by insurance) on the Closing Date and to take an assignment
of the Seller's insurance proceeds, in which event Seller shall assign such
insurance proceeds to the Purchaser on the Closing Date, shall permit Purchaser
to conduct any remaining settlement or other negotiations with the Seller's
insurance carrier as to the amount of proceeds payable on account of the Damage
and shall give Purchaser a credit against the Purchase Price equal to the
deductible amount, if any, under Seller's insurance policy, in lieu of any other
deduction from the Purchase Price provided in this Section 6(a).

 
 
iv.
For the purposes of this Section 6(a), Damage shall be deemed to be "Material"
if (A) the cost of repairing such Damage equals or exceeds $5,000, or (B) the
operation of the Property is adversely affected by the Damage.

 
 
b.
Eminent Domain.  If prior to the Closing Date, all or any portion of the
Property is taken by, or made subject to, condemnation, eminent domain or other
governmental acquisition proceedings, then Purchaser, at its sole option, may
elect either:

 
 
i.
to terminate this Agreement by written notice to Seller given at or prior to the
Closing and neither party hereto shall have any further rights against or
obligations to the other under this Agreement; or

 
 
ii.
to agree to close and deduct from the Purchase Price an amount equal to any sum
paid to Seller for such governmental acquisition or in the event Seller has not
yet received such sums, Seller shall assign, transfer and set over to Purchaser
all of Seller's right, title and interest in and to any awards which may in the
future be made on account of such governmental acquisition.

 
7.
Operation of Property Prior to Closing.  Until the Closing Date, Seller shall
have the full responsibility for the continued operation of the Property.  Prior
to the Closing Date:

 
 
a.
Seller shall not cause any new liens, contracts or encumbrances to be created by
Seller against the Property, except Service Contracts which may be cancelled on
or before the Closing Date.

 
 
b.
Seller shall continue to operate, repair, and maintain the Property in
substantially the same manner as it has prior to the date of this Agreement.

 
 
c.
Seller shall not enter into any new leases without Purchaser's written consent,
which consent may be withheld for any reason.

 
 
- 6 -

--------------------------------------------------------------------------------

 
 
 
d.
Seller shall maintain all necessary permits an authorizations to operate an
adult entertainment business serving alcoholic beverages at the Property,
including its sexually oriented business permit and license.

 
8.
Representations of Seller.  In order to induce Purchaser to enter into this
Agreement and purchase the Property, Seller hereby represents to Purchaser as
follows:

 
 
a.
Seller (i) is a Minnesota limited liability limited partnership, duly organized,
validly existing, and in good standing under the laws of the State of Minnesota,
and (ii) is duly qualified to transact business and is in good standing in all
jurisdictions where its ownership, lease, or operation of the Property or the
conduct of its business requires such qualification.

 
 
b.
There is no action in condemnation, eminent domain or public taking proceedings
now pending or to the best of Seller's knowledge contemplated against the Real
Property.

 
 
c.
Seller has a good and marketable fee simple title interest to the Real Property
and, no person or entity has any right, title, or interest in or to the Real
Property or any portion thereof except those to be disclosed in the Title
Commitment and the Survey.

 
 
d.
Seller has the capacity and full power and has obtained all requisite
authorizations to enter into and carry out this Agreement and the transactions
contemplated hereby, and neither the execution of this Agreement nor the
consummation of the transactions contemplated hereby will constitute a default
or an event which with notice or the passage of time or both would constitute a
default under, or violation or breach of, any indenture, license, lease,
franchise, mortgage, deed of trust, or other instrument or agreement to which
Seller is a party or by which Seller or the Property may be bound.

 
 
e.
No real property tax or special assessment with respect to the Property is
delinquent, and Seller has received no notice of any pending special assessments
with respect to the Property.

 
 
f.
There is no suit, action, or arbitration, or legal, administrative, or other
proceeding or governmental investigation, formal or informal, pending or
threatened which adversely affects the Property in a material manner or which
adversely affects Seller's ability to perform its obligations hereunder.

 
 
g.
The Property will as of the Closing Date be free and clear of all liens,
security interests, encumbrances, leases or other restrictions or objections to
title except as permitted by this Agreement.

 
 
h.
Payment has been made for all labor or materials which have been furnished to
the Property by Seller, or such payment will be made prior to the Closing Date
so that no lien for labor or materials rendered can be asserted against the
Property.

 
 
- 7 -

--------------------------------------------------------------------------------

 
 
 
i.
Other than the tenant under the Lease, there are no tenants of the Property or
parties with rights to possession of the Property.

 
 
j.
To the best of Seller’s knowledge, except as may be disclosed herein, there are
no wells or underground storage tanks now located on the Property.

 
 
k.
Seller has received no notices of any violation or applicable building, zoning,
health or safety laws, ordinances or regulations with respect to the Property
which have not been cured.

 
 
l.
The Property Data to be delivered to Purchaser pursuant to Section 4 hereof is
and shall be true, correct and accurate.

 
 
m.
Inclusive of the Service Contracts, if any, there are no agreements or contracts
affecting the Property which may not be terminated prior to the Closing Date.

 
 
n.
To the best of Seller’s knowledge, the Property, its current use, and all prior
uses comply with and have at all times complied with, and Seller is not in
violation of and has not violated, in connection with its ownership, use,
maintenance or operation of the Property and the conduct of the business related
thereto, any applicable federal, state, county or local statues, laws,
regulations, rules, ordinances, codes, standards, orders, licenses and permits
of any governmental authorities relating to environmental matters (being
hereinafter collectively referred to as the "Environmental Laws"), including by
way of illustration and not by way of limitation (A) the Clean Air Act, the
Federal Water Pollution Control Act of 1972, the Resource Conservation and
Recovery Act of 1976, the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, the Toxic Substances Control Act, or the Minnesota
Environmental Response and Liability Act, (including any amendments or
extensions thereof and any rules, regulations, standards or guidelines issued
pursuant to any of said Environmental Laws), and (B) all other applicable
environmental standards or requirements.  Without limiting the generality of the
foregoing:

 
 
i.
Neither Seller, its agents, employees and independent contractors nor any tenant
has operated the Property for the purpose of receiving, handling, using,
storing, treatment, transporting or disposing of petroleum products or any
Hazardous Material as defined in said Environmental Laws, other toxic, dangerous
or hazardous chemicals, materials, substances, pollutants and wastes, or any
chemical, material or substance, exposure to which is prohibited, limited or
regulated by any federal, state, county, regional or local authority (all the
foregoing being hereinafter collectively referred to as "Hazardous Materials").

 
 
ii.
There are no existing or pending remedial actions or other work, repairs,
construction or capital expenditures with respect to the Property in connection
with the Environmental Laws, nor has Seller received any notice of any of the
same.

 
 
- 8 -

--------------------------------------------------------------------------------

 
 
 
iii.
No Hazardous Materials have been or will be released into the environment, or
have been or will be deposited, spilled, discharged, placed or disposed of at,
on, or, to the best of Seller's knowledge, adjacent to the Property, nor has the
Property been used at any time by any person as a landfill or a disposal site
for Hazardous Materials or for garbage, waste or refuse of any kind.

 
 
iv.
To the best of Seller’s knowledge, there are no electrical transformers or other
equipment containing dielectric fluid containing polychlorinated biphenyls
located in, on or under the Property, nor are there any asbestos containing
materials contained in, on or under the Property.

 
 
v.
To the best of Seller’s knowledge, there are no locations off the Property where
Hazardous Materials generated by or on the Property have been treated, stored,
deposited or disposed of.

 
 
vi.
To the best of Seller's knowledge, there is no fact pertaining to the physical
condition of either the Property or the area surrounding the Property not
disclosed in the Property Data and which materially adversely affects or will
materially adversely affect the Property or the use or enjoyment or the value
thereof or Seller's ability to perform the transactions contemplated by this
Agreement.

 
 
vii.
The sale of the Property by Seller to Purchaser does not require notice to or
the prior approval, consent or permission of any federal, state or local
governmental agency, body, board or official.

 
 
viii.
No notices of any violation of any of the matters referred to in the foregoing
sections relating to the Property or its use have been received by Seller and
there are no writs, injunctions, decrees, orders or judgments outstanding, no
lawsuits, claims, proceedings or investigations pending or threatened, relating
to the ownership, use, maintenance or operation of the Property, nor is there
any basis for any such lawsuit, claim, proceeding or investigation being
instituted or filed.

 
 
o.
Seller is not a "foreign person," "foreign partnership," "foreign trust" or
"foreign estate" as those terms are defined in Section 1445 of the Internal
Revenue Code of 1986 (as amended).

 
 
p.
No personnel employed by Seller in connection with the operation of the Property
have the right to continue such employment after the Closing Date.

 
 
q.
Seller has not granted any other party any option to purchase the Property or
any portion thereof.

 
 
r.
There have been no bankruptcy or dissolution proceedings involving Seller during
the time Seller has had any interest in the Property; there are no unsatisfied
judgments or state or federal tax liens of record against Seller; and there have
been no labor or materials furnished to the Property for which payment has not
been made.

 
 
- 9 -

--------------------------------------------------------------------------------

 
 
 
s.
To the best of Seller's knowledge, either (i) there are no wells on the
Property, or (ii) all wells located on the Property have been capped as required
by Minnesota law, or at the option of Purchaser, will be capped by Seller at
Seller's expense prior to closing, and a completed Minnesota Well Disclosure
Statement will be delivered to Purchaser by Seller with the Property Data, and
no such wells are contaminated, or constructed or maintained in such a manner
that their continued use or existence endangers ground water quality or is a
safety or health hazard.

 
 
t.
To the best of Seller's knowledge, either (i) there is no individual sewage
treatment system on or serving the Property, or (ii) Seller shall deliver to
Purchaser a disclosure statement with the Property Data confirming that such
system is in compliance with Minnesota law.

 
 
u.
All Improvements upon the Real Property are wholly within the boundary lines of
the Property and do not encroach upon any adjacent property and no improvements
on any adjacent property encroach upon the Real Property.

 
 
v.
To the best of Seller’s knowledge, the Real Property is in compliance with all
subdivision and platting regulations and with all of the applicable rules,
regulations, ordinances, and requirements of each governmental authority having
jurisdiction over the Property and is appropriately zoned and / or subdivided
for adult entertainment establishment serving alcoholic beverages, and
constitutes a separate tax parcel or parcels and may be conveyed without the
necessity of the filing of a plat or replat or subdivision or resubdivision.

 
The representations and warranties set forth in this Section 8 shall be
continuing and shall be true and correct on and as of the Closing Date with the
same force and effect as if made at that time and all such representations and
warranties shall not merge into the warranty deed being delivered by Seller at
Closing but shall survive Closing.  Seller agrees to indemnify and hold
Purchaser harmless from and against and to reimburse Purchaser with respect to
any and all claims, demands, causes of action, loss, damage, liabilities, and
costs (including reasonable attorneys' fees and court costs) asserted against
Purchaser by third parties or incurred by Purchaser by reason of or arising out
of the physical condition or operation of the Property prior to the Closing
Date, or arising out of the breach of any representation or warranty as set
forth in this Section 8.
 
9.
Representations and Warranties of Purchaser.  In order to induce Seller to enter
into this Agreement and to sell the Property, Purchaser hereby represents and
warrants to Seller as follows:

 
 
a.
Purchaser (i) is a Texas corporation, duly organized, validly existing, and in
good standing under the laws of the State of Minnesota, and (ii) is duly
qualified to transact business and is in good standing in all jurisdictions
where its purchase and operation of the Property or the conduct of its business
requires such qualification.

 
 
- 10 -

--------------------------------------------------------------------------------

 
 
 
b.
Purchaser has obtained all requisite authorizations and has the capacity and
full power to enter into and carry out this Agreement and the transactions
contemplated hereby, and neither the execution of this Agreement by Purchaser
nor the consummation of the transactions contemplated hereby will constitute a
default or an event with which notice or the passage of time or both would
constitute a default under, or a violation or breach of, any indenture, license,
lease, franchise, mortgage, deed of trust, or other instrument or agreement to
which Purchaser is a party or by which Purchaser may be bound.

 
 
c.
There is no suit, action or arbitration, or legal, administrative or other
proceeding or governmental investigation, formal or informal, pending or to
Purchaser's knowledge threatened which adversely affects Purchaser's ability to
perform hereunder.

 
The representations and warranties set forth in this Section 9 shall be
continuing and shall be true and correct on and as of the Closing Date with the
same force and effect as if known at that time and all such representations and
warranties shall survive Closing. Purchaser agrees to indemnify and hold Seller
harmless from and against and to reimburse Seller with respect to any and all
claims, demands, causes of action, loss, damage, liabilities, and costs
(including reasonable attorneys' fees and court costs) asserted against Seller
by third parties or incurred by Seller by reason of or arising out of the
physical condition or operation of the Property by Purchaser after the Closing
Date, or arising out of the breach of any representation or warranty as set
forth in this Section 9.
 
10.
Conditions Precedent to Closing.  The closing of the transaction contemplated by
this Agreement and all the obligations of Purchaser under this Agreement are
subject to fulfillment, on or before the Closing Date, of the following
conditions precedent (“Conditions Precedent”):

 
 
a.
The status and marketability of title shall have been established to Purchaser's
satisfaction in accordance with Section 3.

 
 
b.
Purchaser shall have successfully closed on the transactions contemplated by the
Asset Purchase Agreement.

 
 
c.
Seller and Classic shall have executed the Termination Agreement related to the
Lease as set forth in the Asset Purchase Agreement and delivered a copy of the
same to Purchaser.

 
 
d.
Purchaser shall be satisfied with the results of Purchaser’s Inspections of the
Property, in Purchaser’s sole discretion.

 
 
e.
The condition of the Property, the Personal Property, and the Improvements shall
be acceptable to Purchaser upon inspection by Purchaser on the day prior to the
Closing Date.

 
 
- 11 -

--------------------------------------------------------------------------------

 
 
 
f.
The representations and warranties made by Seller in Section 8 shall be correct
as of the Closing Date with the same force and effect as if such representations
and warranties were made at such time.

 
 
g.
Any assignee of Purchaser shall have executed a resolution authorizing and
approving the purchase of the Property as evidenced by this Agreement.

 
 
h.
Purchaser shall have received all necessary governmental and other approvals,
licenses, and permits for Purchaser’s intended use and operation of the Property
as an adult entertainment business serving alcohol.

 
 
i.
Purchaser shall have obtained a current letter from the zoning and planning
department of the City of Minneapolis setting forth the zoning code affecting
the Property and stating that the Property is in conformity with all applicable
zoning, building and subdivision laws.

 
Purchaser may acknowledge satisfaction or waiver of any of the Conditions
Precedent, only by delivering written notice of satisfaction or waiver to Seller
on or before the close of business on the last day of the Inspection Period.  If
Purchaser does not acknowledge in writing the satisfaction of the Conditions
Precedent (or otherwise waive the same in writing) on or before the close of
business on the last day of the Inspection Period then, this Agreement shall
automatically be deemed to be terminated, without action required of either
party, the Earnest Money (and all accrued interest) shall be returned to
Purchaser, and Purchaser and Seller shall thereafter be released from any
liability or obligation hereunder.
 
11.
Closing, Possession.  Subject to the fulfillment or waiver of the Conditions
Precedent, the closing of the purchase and sale (the “Closing”) shall take place
on June 15, 2011, or upon such earlier date which is mutually agreeable to the
parties (the "Closing Date").  The closing shall take place at the offices of
Purchaser's counsel, John W. Lang, Esq., Messerli & Kramer P.A., 1400 Fifth
Street Towers, 100 South 5th Street, Minneapolis, Minnesota, or such other place
as Seller and Purchaser may mutually determine.  Possession shall be delivered
on the Closing Date.

 
12.
Seller's Obligations At Closing.  At Closing, and subject to the terms,
conditions and provisions hereof and the performance by Purchaser of its
obligations as set forth herein, Seller shall:

 
 
a.
Deliver to Purchaser a General Warranty Deed to the Real Property (in a form
satisfactory to Purchaser and the Title Company) conveying to Purchaser good,
marketable, insurable fee simple title to the Real Property and all rights
appurtenant thereto subject only to the Permitted Exceptions, and a warranty
bill of sale conveying the Improvements and Personal Property to Purchaser, free
and clear of any liens or encumbrances.

 
 
b.
Cause to be furnished and delivered to Purchaser the Title Policy (or a "marked
up" commitment therefor) in conformity with Purchaser's title requirements.

 
 
- 12 -

--------------------------------------------------------------------------------

 
 
 
c.
Deliver to Purchaser and the Title Company an affidavit sufficient to remove any
exception in the Title Policy for mechanics' and materialmen's liens and parties
in possession.

 
 
d.
Deliver to Purchaser an assignment of any Service Contracts (in a form
satisfactory to Purchaser and Seller) which Purchaser elects to have assigned to
it.

 
 
e.
Deliver to Purchaser an assignment of all permits, licenses, warranties and
contract rights (in a form satisfactory to Purchaser and Seller) relating to the
Property and not covered by other documents of assignment affiliated with the
Asset Purchase Agreement .

 
 
f.
Deliver to Purchaser the affidavit of Seller confirming that Seller is not a
foreign person within the meaning of Section 1445 of the Internal Revenue Code.

 
 
g.
Deliver to Purchaser a copy of all termination and transfer letters delivered by
Seller to all service providers whose agreements or contracts are being
terminated, which letters shall provide for termination effective as of the
Closing Date, or the earliest possible date thereafter.

 
 
h.
Deliver to Purchaser copies of all transfer letters delivered by Seller to all
utility providers.

 
 
i.
Deliver to the Purchaser such information as may be necessary to show that
Seller has met the necessary requirements pursuant to convey the Property in
accordance with this Agreement together with such proceedings, instruments and
documents as may be required by the Title Company as a condition precedent to
issuing the Title Policy in Purchaser's name.

 
 
j.
Deliver to Purchaser a certificate, in a form reasonably satisfactory to
Purchaser, as to the continuing validity of representations described in Section
8 hereof as of the Closing Date, or disclosing any representations which have
become invalid or which have changed prior to the Date of Closing.

 
 
k.
Deliver to Purchaser and/or the Title Company such other documents as may be
required by this Agreement, all in a form satisfactory to Purchaser, and/or the
Title Company, as applicable.

 
 
l.
Deliver to Purchaser a completed Minnesota Well Disclosure Certificate or
include on the warranty deed the statement "The Seller certifies that the Seller
does not know of any wells on the described real property."

 
 
m.
Deliver to Purchaser any notices, certificates and/or affidavits relative to
private sewage systems, underground storage tanks and pollution as may be
required by Minnesota Statutes.

 
 
n.
Deliver to Purchaser the Termination Agreement.

 
 
- 13 -

--------------------------------------------------------------------------------

 
 
 
o.
Deliver to Purchaser such other documents as may be required by this Agreement,
all in a form reasonably satisfactory to Purchaser.

 
13.
Delivery of Purchase Price; Purchaser's Obligations At Closing.  At Closing, and
subject to the terms, conditions, and provisions hereof and the performance by
Seller of its obligations as set forth herein:

 
 
a.
Deliver the Purchase Price to Seller pursuant to Section 2 above.

 
 
b.
Deliver to Seller an assumption agreement regarding all Service Contracts which
Purchaser elects to assume.

 
 
c.
Deliver to Seller an assumption agreement regarding all permits, licenses,
warranties and contract rights assigned to Purchaser pursuant to Section 12
hereof which are not documented in the Asset Purchase Agreement and which
Purchaser otherwise has elected to assume.

 
 
d.
Purchaser shall deliver to Seller and/or the Title Company such other documents
as may be required by this Agreement, all in a form satisfactory to Purchaser,
Seller and/or the Title Company, as applicable.

 
14.
Closing Costs.  The following costs and expenses shall be paid as follows in
connection with the closing:

 
 
a.
Seller shall pay:

 
 
i.
All abstracting charges and commitment fees relating to issuance of the Title
Commitment and Survey costs.

 
 
ii.
All costs associated with correction of any title objections.

 
 
iii.
The state deed tax or transfer fee imposed on the conveyance.

 
 
iv.
A pro rata portion of all utilities and taxes as provided in Section 15 below.

 
 
v.
The brokerage fees of any broker identified in Section 17 hereof, if any.

 
 
vi.
The cost of reliance letters related to the Property Data, if requested by
Purchaser.

 
 
vii.
One-half of any closing and/or escrow fees payable to the Title Company.

 
 
viii.
Legal fees and other expenses of Seller.

 
 
b.
Purchaser shall pay the following costs in connection with the closing:

 
 
i.
The premium in connection with issuance of the Title Policy.

 
 
- 14 -

--------------------------------------------------------------------------------

 
 
 
ii.
The recording fee necessary to record the Deed.

 
 
iii.
The unearned portions of any payments prepaid on any Service Contracts Purchaser
elects to assume.

 
 
iv.
The costs of any structural, mechanical, environmental or other investigations
or reports desired by Purchaser in connection with the Inspections which are not
part of the Property Data.

 
 
v.
The brokerage fees of any broker identified in Section 17 hereof, if any

 
 
vi.
One-half of any closing and/or escrow fees payable to the Title Company.

 

 
vi. 
Legal fees and other expenses of Purchaser.

 
15.
Prorations.  The following prorations shall be made as of the Closing Date:

 
 
a.
All utilities furnished to the Property.

 
 
b.
Real Estate taxes due and payable in 2011, and other ad valorem taxes, personal
property, use taxes and sewer charges payable in calendar year 2011 shall be
prorated on a calendar year basis.  Purchaser shall pay all real estate taxes
due and payable in 2012 and thereafter.  Seller shall pay all special
assessments levied, pending or for which Seller has received a notice of a
proposed assessment from the applicable governmental authority with respect to
the Property on or before the Closing Date.  Purchaser shall pay all other
special assessments.

 
16.
Employees.  Seller shall be solely responsible for payment of any and all wages,
salaries, vacation and/or sick leave compensation, pension or profit sharing
benefits and other benefits or compensation inuring to the benefit of any and
all employees of Seller employed at the Property, if any, and all such employees
shall be terminated by Seller effective as of the Closing Date.

 
17.
Brokerage.  Seller and Purchaser represent and warrant to each other that they
have not engaged the services of any broker in connection with the sale and
purchase contemplated by this Agreement.  Any brokerage fees which may be
claimed or owed in connection with the transaction contemplated herein shall be
the responsibility of the party against whom they are claimed.  Seller and
Purchaser hereby agree to indemnify and hold each other harmless for any claim
(including reasonable attorneys' fees and expenses incurred in defending such
claim) made by any broker or sales agent or similar party retained or allegedly
retained by such parties (other than Broker) in connection with this
transaction.

 
18.
Remedies.

 
 
a.
If Seller defaults in the performance of this Agreement, Purchaser shall, as its
sole and exclusive remedies hereunder, have the right to either: (i) terminate
this Agreement upon written notice to Seller, in which event any payments made
hereunder (plus any accrued interest) shall be returned to Purchaser; or (ii)
seek specific performance of this Agreement; or (iii) seek any other remedy
available to Purchaser at law or in equity, including reasonable attorneys fees
and costs.

 
 
- 15 -

--------------------------------------------------------------------------------

 
 
 
b.
If Purchaser defaults in the performance of this Agreement, Seller shall, as its
sole and exclusive remedies hereunder, have the right to either: (i) terminate
this Agreement upon written notice to Purchaser, in which event any payments
made hereunder (plus any accrued interest) shall be retained by Seller; or (ii)
seek specific performance of this Agreement; or (iii) seek any other remedy
available to Seller at law or in equity, including reasonable attorneys fees and
costs.

 
19.
Miscellaneous.  The following general provisions govern this Agreement.

 
 
a.
No Waivers.  The waiver by either party hereto of any condition or the breach of
any term, covenant or condition herein contained shall not be deemed to be a
waiver of any other condition or of any subsequent breach of the same or of any
other term, covenant or condition herein contained.  Purchaser, in its sole
discretion, may waive any right conferred upon Purchaser by this Agreement;
provided that such waiver shall only be made by Purchaser giving Seller written
notice specifically describing the right waived.

 
 
b.
Time of Essence.  Time is of the essence of this Agreement.

 
 
c.
Survival.  All representations, warranties and agreement of the parties set
forth herein shall survive the Closing Date.

 
 
d.
Governing Law.  This Agreement is made and executed under and in all respects to
be governed and construed by the laws of the State of Minnesota and the parties
hereto hereby agree and consent and submit themselves to any court of competent
jurisdiction situated in Hennepin County, Minnesota.

 
 
e.
Notices.  All notices and demands given or required to be given by any party
hereto to any other party shall be deemed to have been properly given if and
when delivered in person, sent by facsimile (with verification of receipt) or
one (1) business day after having been deposited with any overnight courier,
addressed as follows (or sent to such other address as any party shall specify
to the other party pursuant to the provisions of this Section):

 
If to Seller:
 
Fourth Street Partnership, LLLP
   
c/o VCG Real Estate Holding, Inc.
   
390 Union Blvd., Suite 540
   
Lakewood, CO 80228
   
Telephone: (303) 934-2424
   
Facsimile: (303) 922-0746
   
Email:__________________

 
 
- 16 -

--------------------------------------------------------------------------------

 
 
With a copy to:
 
Martin A. Grusin, Esq.
   
780 Ridge Lake Blvd., Suite 202
   
Memphis, TN 38120
   
Telephone:  (901) 682-3450
   
Facsimile:_______________
   
Email: mgrusin@jglawfirm.com
     
If to Purchaser:
 
RCI Holdings, Inc.
   
Attn:  Eric Langan
   
10959 Cutten Road
   
Houston, TX 77066
   
Telephone: (281) 820-1181
   
Facsimile: (281)397-6765
   
Email:  eric@ricks.com
     
With a copy to:
 
John W. Lang, Esq.
   
Messerli & Kramer P.A.
   
1400 Fifth Street Towers
   
100 South 5th Street
   
Minneapolis, MN   55402
   
Telephone:  (612) 672-3614
   
Facsimile:  (612) 672-3777
   
Email:  jlang@messerlikramer.com
     
And a copy to:
 
Robert D. Axelrod
   
Axelrod, Smith & Kirshbaum
   
5300 Memorial Drive, Suite 700
   
Houston, TX  77007
   
Telephone: (713) 861-1996 ext. 2
   
Facsimile: (713) 552-0202
   
Email: rdaxel@asklawhou.com



In the event either party delivers a notice by facsimile, as set forth above,
such party agrees to deposit the originals of the notice in a post office,
branch Post office, or mail depository maintained by the U.S. Postal Service,
postage prepaid and addressed as set forth above.  Such deposit in the U.S. Mail
shall not affect the deemed delivery of the notice by facsimile, provided that
the procedures set forth above are fully complied with.  Any party, by notice
given as aforesaid, may change the address to which subsequent notices are to be
sent to such party.
 
 
f.
Successors and Assigns.  Except as provided herein, this Agreement shall be
binding upon and inure to the benefit of, and be binding upon, the successors
and permitted assigns of each of the parties hereto.  No party hereto may assign
its rights or delegate its obligations under this Agreement without the prior
written consent of the other party hereto, which consent will not be
unreasonably withheld.

 
 
- 17 -

--------------------------------------------------------------------------------

 
 
 
g.
Invalidity.  If for any reason any term or provision of this Agreement shall be
declared void and unenforceable by any court of law or equity it shall only
affect such particular term or provision of this Agreement and the balance of
this Agreement shall remain in full force and effect and shall be binding upon
the parties hereto.

 
 
h.
Complete Agreement.  All understandings and agreements heretofore had between
the parties are merged into this Agreement which alone fully and completely
expresses their agreement.  This Agreement may be changed only in writing signed
by both of the parties hereto and shall apply to and bind the successors and
assigns of each of the parties hereto and shall not merge with the deed
delivered to Purchaser at closing.

 
 
i.
Attorneys' Fees and Costs.  In the event of any litigation arising out of breach
or claimed breach of this Agreement, the prevailing party shall be entitled to
recover from the other all costs and expenses incurred in connection therewith,
including reasonable attorneys' fees and costs.

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.
 
SELLER:
 
FOURTH STREET PARTNERSHIP, LLLP,
a Minnesota limited liability limited partnership
 
By: VCG Real Estate Holdings, Inc., a Colorado
corporation
 
/s/ Troy Lowrie
Troy Lowrie
Its:  Chief Executive Officer
 
PURCHASER:
 
RCI HOLDINGS, INC.
a Texas corporation
 
/s/ Eric Langan
By:  Eric Langan
Its:  President

 
 
- 18 -

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Legal Description
 
That part of Lots 7 and 8, Block 79, Town of Minneapolis, and that part of the
vacated portion of the Northwest-Southeast alley in said Block 79, described as
follows:
 
Beginning at the point of intersection of the Northeast line of Lot 8, said
Block 79, and a line drawn parallel with and distant 157 feet Southeasterly
from, as measured at a right angle to, the Southeast right of way line of
Marquette Avenue; thence Southeasterly along the Northeast line of Lots 8 and 7
a distance of 74.455 feet to the Southeast line of the Northwest Half of Lot 7;
thence Southwesterly along the Southeast line of said Northwest Half of Lot 7,
and the extension thereof, to the Northeast right of way line of the
Northwest-Southeast alley in said Block 79; thence Northwesterly along the
Northeast line of said public alley to the point of intersection with a line
drawn parallel with and distant 157 feet Southeasterly from, as measured at a
right angle to, the Southeast right of way line of Marquette Avenue; thence
Northeasterly along said parallel line to the point of beginning.
 
Except that part of the above described property described as follows:
 
Beginning at the most Easterly corner of the Northwest Half of Lot 7, Block 79;
thence Southwesterly along the Southeast line of the Northwest Half of said Lot
7, and the extension thereof, to the Northeast line of the Northwest-Southeast
public alley in said Block 79; thence Northwesterly along the Northeast line of
said alley a distance of 0.125 feet; thence Northeasterly to the point of
beginning.
 
 
 
 

--------------------------------------------------------------------------------

 
 